Appeal by the defendant from two judgments of the Supreme Court, Kings County (George, J.), both rendered September 25, 1989, convicting him of attempted criminal sale of a controlled substance in the third degree (two counts, one as to each indictment), upon his pleas of guilty, and imposing sentences.
Ordered that the judgments are affirmed.
The decision as to whether to permit a defendant to withdraw a previously entered plea of guilty rests within the sound discretion of the sentencing court (see, People v Pettway, 140 AD2d 721; People v Howard, 138 AD2d 525; People v Melendez, 135 AD2d 660). In the instant case, the pleas were knowingly and voluntarily made in the presence of competent counsel after the court fully apprised the defendant of the consequences of the pleas. Significantly, the defendant’s earlier admission was not accompanied by any claim of innocence. Inasmuch as the defendant was afforded ample opportunity to state the basis for his withdrawal application, no error resulted from the absence of an evidentiary hearing with respect to his conclusory allegations of ineffective assistance of counsel. Bracken, J. P., Kunzeman, Eiber, Balletta and Ritter, JJ., concur.